          Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 1 of 25 Page ID #:1
   ~5                                                                                          :. PAS~
:~ ~ 1   Yehoram Uziel
                                                                                               ~p ~ ~ 2021
         19329 Bryant St.
         Northridge, California 91324                                         ;5~          L_.._
                                                                                            Clerx uS Distract Co
    3
         Telephone: (818)885-2588                       202 SEP ~ 3 p~ ~                  ~/1C~~RT 4612
         Email: Yehoram(a~soli ~en.com                    ~ ~~     ~~ ;":~3{, ~ t'~~'~~
                                                                                 r.
                                                         ~~~`~~;~~~g
                                                                 i ~~._~F,S~~-fi
    4

    5                            UNITED STATES DISTRIC'~~OI~

    6                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

    7          Yehoram Uziel,
               an individual in pro per                CAS N
    8
                            Plaintiff,
                                                     '~ ~~' ~1-?3~0-Mw~ f'~'~
    9

                                 vs.                      COMPLAINT FOR DECLARATORY
    10
                                                          AND INJUNCTION RELIEF
    11      Gavin Newsom Governor of the
                                                          Filed with
    12      State of California.                          Declaration of Yehoram Uziel.
                                                          Declaration of Dr. Robert Laitman.
    13
                             Defendant.
    14

    15

    16

    17

    18

    19                                    I. INTRODUCTION
   20     1.      Plaintiff brings this action against Defendant Gavin Newsom in his official
   21              capacity as the Governor of the State of California, on the grounds that
   22              California Welfare and Institution Code, Division 5: Community Mental
   23              Health Services (hereafter "WIC")enables mental health institutions within
   24              its jurisdiction, under the color of WIC laws, to discriminate against the
   25              families of mentally ill family members, detained by the State for
   26              evaluation and treatment pursuant to WIC §5150. Governor Newsom has
   27              the ultimate responsibility and authority to enact and enforce laws in
   28              California.

                            COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
      Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 2 of 25 Page ID #:2




 1    2.   The alleged discrimination against the families of mentally disordered
 2          persons manifests itself in systemic practicing of Deliberate Indifference
3           Standard of Care when discharging a disabled mentally disordered person
4           to his/ her family from involuntary detention for post trauma care.
5     3.   California mental health institutions systemically discharge mentally
6           disordered persons to their families in unstable mental conditions with no
 7          insight into their medical conditions or illness. Thus they can be
8           unexpectedly dangerous to themselves, to their families and to others.
9     4.   This standard of discharging a mentally ill person is substantially different
10          from the standard of discharging of anon-mentally ill person to his /her
ll          family.
12         That difference in the standard of discharge is discriminatory to the family
13          of the discharged mentally ill person because a discharge of a mentally ill
14          person, especially a person with no insight of his /her illness creates a risk
15          that the discharged mentally ill person will hurt himself/herself or the
16          willing family that is trying to help his /her rehabilitation.
17   I :   Plaintiff is the step father of a gravely disabled mentally ill daughter who for
18          years exhibited multiple incidents of acting in danger to herself and in
19          danger to others. These incidents resulted in frequent involuntary
20          detentions for "evaluation and treatment" pursuant to WIC §5150.
21    7.   Each and every involuntary hold of Plaintiff daughter ended in the discharge
22          of Plaintiff daughter to the family in unstable mental conditions, with no
23          treatment to her symptoms or to her core disease in a discriminatory
24          manner that put the entire Plaintiff family at risk.
25    8.   In the three recent involuntary holdings, (from three different California
26         mental health hospitals), Plaintiff daughter was discharged to the family in
27
           unstable conditions without disclosure to the family of the admitting

28


                      COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 3 of 25 Page ID #:3




 i        psychiatrist evaluation results or record of the treatment provided prior to the
2         discharge, or even the reason for the discharge.
3
     9.   Said discriminatory discharges of mentally disordered family members to

4
           their families inflicts cruel and unusual punishment to the families of the

5
           mentally ill; punishment that no family deserve to endure for exercising

6
           their right to companionship with their family members. Punishment, that

7
           no parent, determined to avoid discharging their disabled mentally ill child

8
           to the streets, exposing their child to exploitation by human traffickers drag

9
           dealers and other criminals, deserves.

10
     10. To understand the level of discrimination and the danger to the discharged

it
           patient and his family, one should imagine a situation when a child,

12
           diagnosed with an infectious disease (like Tuberculosis, or Covid) is

13
           discharged from trauma hospitalization for post care to his family without

14
           disclosing to the family the medical condition of the discharged child,

15
           hiding details of the treatment provided, without any provision for aftercare

16
           to protect the discharged person from medical deterioration and to protect

17
           the parents from infection, or other injury that at times could be lethal.

18
     1 1. Under the Eight Amendment to The United States Constitution the State is

19
           required to provide "reasonably adequate" medical care to those it

20
           confines. Detainees in an involuntary hold at a mental health hospital are no

21
           different than prisoners. Courts have defined adequate medical care as

22
          "services at a level reasonably commensurate with modern medical science

23
           ofa quality acceptable within prudent professional standards at a level of

24
           health services reasonably designed to meet routine and emergency

25
           psychiatric care". Adequate medical care also refers to the terms and

26
           conditions of a person at the time of discharge to post hospitalization care

27
           by his family.

28


                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 4 of 25 Page ID #:4




 1   12. Specifically, when a State detains pursuant to WIC §5150 mentally
2         disordered persons for evaluation and treatment, the State should be
3         required to provide "reasonably adequate" (procedural and substantive)
4         medical care to those who are involuntarily held for the purpose of
5         evaluation and treatment.
6    13. Procedural reasonably adequate care should at least include: (i) proper
7          medical diagnosis of the admitted person;(ii) review of the admitted person
8         pre existing conditions; (iii) devising an adequate treatment plan to handle
9         the trauma for which the person was admitted for; (iv) perform the
10        adequate trauma treatment;(v) test and prescribe necessary medications to
11        handle the trauma;(vi) determine the duration of care until the patient is in
12        sufficient stable medical condition for discharge; (vii) determine to where
13        can the patient be discharged without unreasonable risk of adverse effect of
14        the discharge; and (viii) document all of the above to create adequate
15        discharge document clear to follow by the admitting party for post care.
16   14. Substantive reasonably adequate care requires thorough investigation of any
17         pre existing conditions in order to assure that the treatment provided does
18        not degrade the medical conditions of the admitted patient.
19   15. That standard of care (¶13,14) is customary in every medical institution
20        except in mental health institutions in California.
21   16. The standard of care of mentally disordered persons detained pursuant to
22         WIC §5150 should apply to the terms of discharging a person to his /her
23        family. The discharge instructions from WIC §5150 hold to the family must
24        take into account the ability of the family to care for their love one as well
25         as the risks to the family caused by the terms of the discharge.
z~   17. In Estelle v Gamble [429 U.S. 97 (1976)]:"[DJeliberate indifference to a
27       serious medical need of a detainee constitutes the unnecessary and wanton
28        infliction of pain proscribed by the Eight Amendments". In this action ity is

                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 5 of 25 Page ID #:5




 1        important to state that the inflicted pain is not just limited to the detained
 2        family member, it include his or her caring family.
 3   18. By accepting a discharged person to his/her family for care, the family
 4        agrees to provide its discharged mentally ill family member essential
 5        medical care, cloths food and shelter so the mentally ill child is no longer
6        "qualified" as "gravely disable", or "dangerous" by the holding institution,
 7        thus that person can be released from the WIC §5150 involuntary hold.
 8   19. California law (WIC §5008.2) requires that all health care institutions (or
9        providers) SHALL take the medical information of the detained person,
10       including preexisting conditions, and the historical treatment courses, at the
11       time of the detention. While WIC§5008.2 does not specifically preclude any
12       specific source from providing the medical information, the admitting
13       psychiatrist (or the admitting hospital staff must take all this information
14       into account in determining the reasonable and adequate mental care,
15       specifically in the evaluation and treatment of the person under custody.
16       However, CA State Laws fail to assure that such medical record, even if
17       handed to the admitting hospital is taken into consideration in the reasonable
18       adequate care. CA State Laws enable the holding mental institution to hide
19       certain medical data from the family prior to discharging the detainee, to
20       their family.
21   20. Furthermore, the State should be prohibited from discharging a person from
22        an involuntary hold without detailed documentation of the substantive and
23        procedural due process of the evaluation and the treatment, assuring the
24       family that the medical and psychiatric care in the involuntary hold meets
25        the criteria of"reasonably adequate" care.
26   21. A reasonably adequate psychiatric care of a person held pursuant to WIC
27         §5150 must assure that the discharged detainee has insight to his/her
28         medical condition at the time of the discharge; so he/ she is not in danger to

                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 6 of 25 Page ID #:6




1          himself/herself or to others; a reasonable adequate care should never allow
2          a hospital to discharge any person from involuntary hold in gravely ill
3          conditions and without assuring that the discharged person has insight to
4          their dire medical conditions.
5    22. Plaintiff Yehoram Uziel is the stepfather of Christony Chartburut,(hereafter
6         "Christony") who suffers from acute schizophrenia, with no insight into her
7          illness (Anosognosia)[see attached Declarations of Yehoram Uziel and Dr.
8          Robert Laitman MD].
9 ~ 23. Anosognosia is a neurological condition that interferes with a person' ability

10         to recognize his/her illness. Persons with Anosognosia often refuse to take
11         medications including life saving medications essential for them to
12         minimally function.
13 ~~~    Over the years, at times when Christony took her prescribed psychotic
14         medications regularly, these medications helped Christony to function
15         without severe symptoms of being dysfunctional. These medications for the
16         last eight years kept Christony from suicide attempts. However, psychotic
17         medications often have side effects and their consumption have to be
18         monitored by a physician. Thus when "anosognostic" mentally disabled
19         persons disrupt their psychotic medication consumption that worsen the
20         side effects on the mentally disordered person including hallucinations
21         enough to make them danger to themselves and to others around them.
22   25   At times when Christony' hallucinations increased, her hallucinations caused
23         her to believe that she was "cured"; consequently she developed beliefs that
24         she no longer need to take medications even those medications that are
25         necessary for her to minimally function.
26   26    Any disruption or discontinuation of Christony' regular intake of psychotic
27         medications resulted in severe degradation in her behavior; degradation that
28         causes her to become increasingly danger to herself(suicidal) and to others

                    COMPLAINT FOR DECLARATORY AND WJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 7 of 25 Page ID #:7




 1         (violant). Christony gradually lost her ability to earn a living, or take care
2          of her basic needs for hygiene, food cloths or shelter.
3    27. In the last 7-8 years Christony was involuntarily hospitalized for evaluation
4          and intensive treatment pursuant to WIC §§5150, 5250 or 5270 at different
5          mental health institutions in Southern California for involuntary holding
6          periods varying from 72 hours to five (5) weeks.
7    28. In the last few months (April to July 2021) Christony increasingly became
8          danger to herself and others. On or about June 2021 Christony, at that time
9          working as a ride share driver, was involved in multiple traffic accidents, a
10         hit and run attempt and a high speed chase with LAPD - a violation of
11         §VC2800 2(a) commonly known as recklessly evading a peace officer.
l2 ~ 29. Following that high speed chase, LAPD jailed Christony at LA County jail

13         for 5 days before she was released (at 1:00 AM) to the street to call her
14         mother for help. LAPD released Christony without bail, with a verbal
15         notice (which she denies) to face an arraignment for felony criminal
16         charges of recklessly evading a police officer. She refused to appear for
17         arraignment and the district attorney sent a letter to Plaintiff that a warrant
18         for her arrest was issued.
19   30. Plaintiff family has been presented with Christony at that night with no
20         advanced notice, released by LAPD in a gravely ill condition, hallucinating
21         as she was never involved in any altercation with police, or others, detained
22         or treated by the State. In her mind the 5 days in jail was a "police mistake",
23         and she has been convinced that she "took care" of any car accidents by
24         "proving" to the police that all accidents were faults of others.
25   31. On the following day to her discharge from LA County jail (6/6/2021)
26         Christony was taken into a §5150 involuntary hold at Olive View Medical
27         Center by LA county department of mental health personnel.
28


                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 8 of 25 Page ID #:8




1    32. As in each of Christony' past involuntary holds, under the color of medical
2          privacy laws, the holding institutions refused to acknowledge (deny or
3          confirm) that Christony has been in their custody; either at the day that she
4          was taken into custody or thereafter.
s    33. Plaintiff applied tremendous pressure to make contact with the holding
6          facility, including appearing unsolicited at the holding facility (during
           published visitation hours) to obtain confirmation where Christony was
s          hospitalized at that holding facility. The medical staff refused to disclose to
9          Plaintiff family any information on or about Christony' medical conditions,
to         refused to allow Plaintiff to speak with the admitting psychiatrist, discuss
ti         the mental conditions that Christony was admitted for, her psychiatric pre —
12         existing condition or disclose to the family any detail of the evaluation, the
l3         treatment, the medications administered or the effect of said medications on
14         her psychiatric condition.
is   34. The medical staff at the hospital refused to discuss with the family when
16         Christony might be discharged or even alert the family prior the discharge.
           Informally a medical staff admitted to the family the medical staff struggle
18         to convince Christony to take medications, clear evidence to her
l9         Anosognosia.
20   35. In the last three involuntary holds, after continued pressure from Plaintiff,
21         sporadically a medical staff member agreed (pursuant to WIC section
22         5008.2) to receive information from Plaintiff family about Christony'
23         medical pre existing conditions, including a request from Plaintiff' family
24         to connect with Christony' treating physician Dr. Robert Laitman. Plaintiff'
25         family was never assured that that medical data submitted by Plaintiff to
26         the holding institution reached the admitting or treating psychiatrists.
Z~   36. Only one of the last three holding facilities (Olive View Medical Center)
28         accepted a phone call from Christony' treating physician. Despite numeric

                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 9 of 25 Page ID #:9




 1         attempts made by Dr. Robert Laitman to communicate the severity of
2          Christony pre existing conditions, his diagnosis or past treatment were
3          never mentioned ion any discharge documents.
4    37. Each and every involuntary holding in the last few years was terminated by a
5          phone call to Plaintiff family from a holding facility by a person who
6          identified himself as a "case manager" informing the family that Christony,
7          was already discharged and was on her way home.
s    38.   In each of the past discharges, Christony has been discharged to Plaintiff
9          home without any discharge documentation.
10   39. Again and again Plaintiff family has been presented with Christony released
ll         in a gravely ill condition, hallucinating as she was never diagnosed, or
12         treated in involuntary hold by the State.
13 ~ 40. Only luck prevented the exploitation of Christony after being discharged by

14         human traffickers or drug dealers.
15 ~ 41.   It has become apparent to Plaintiff that mental health' holding hospitals
16         systematically apply Deliberate Indifference Standard of care to patients
17         involuntarily admitted for mental disorders evaluation and treatment;
18         discriminatory standard of care in comparison to evaluation and treatment
19         of non mental health patients admitted to the same hospitals for severe
20         illness or injury.
21   42.   Consequently, Christony has been repeatedly brought back to involuntary
22         holdings for evaluation and treatment in a cycle of never ending acute
23         schizophrenic episodes, detentions, and releases. Her medical condition
24         continues to deteriorate and Plaintiff family is forced to live with a never
25         ending anxiety waiting to the next trauma of their daughter and the
26         potential risk of violent episodes that threat Plaintiff family livelihood.
27   43. In the last few years through support groups organized via the National
28         Alliance on Mental Illness ("NAMI"), Plaintiff and his wife heard plenty of

                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 10 of 25 Page ID #:10




 1          horror stories on revolving doors at the WIC §5150 mental holding
2           institutions, enough to understand that this indifferent standard of care and
3           discharge is systemic and deliberate.
4     44. For Plaintiff family there is no legal recourse either to protect their due
5           process rights in companionship and society with their adult daughter; or to
6           protect themselves from their daughter mental disorder at times that she is
7           discharged from WIC §5150 evaluation and treatment to the family in dire
8           mental disorders.
9     45. Parents and Children possess a constitutionally protected liberty interest in
10          companionship and society with each other. In Kelson v. City of
11          Sprin~eld, 767 F.2d 651 (9th Cir. 1985), the Ninth Circuit held that the
12          state's interference with such liberty interest without due process of law is
13          cognizable (within thejurisdiction ofthe court) under 42 U.S.C. § 1983.
14    46. The Ninth Circuit later clarified that a parent's right implicates both a
15          custodial and a companionship interest, either of which, when interfered
16          with by the state, gives rise to a cognizable Fourteenth Amendment due
17          process claim. City ofFontana, 818 F.2d at 1419; see, e.g., Strandberg v.
18          City of Helena, 791 F.2d 744, 748 n.l (9th Cir. 1986) (recognizing that
19          while parents of deceased 22-year-old son had no deprivation claim of the
20          right to parent, they had claim for violation of their due process rights in
21          companionship and society of their adult son). The Ninth Circuit has held
22          that a parent's liberty interest is neither binary nor automatic, but rather
23          becomes judicially enforceable only when the parent "demonstrates a full
24          commitment to the responsibilities of parenthood by coming forward to
25          participate in the rearing of[the] child."
26    47. The Ninth Circuit also held that a claim of interference with the parent/child
27          relationship may be brought as either a procedural due process claim or a
28          substantive due process claim.

                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 11 of 25 Page ID #:11




 1    48. Division 5 of California Welfare and institution Code Article 4(d)(1) states:
2           "Non withstanding par. (1) of subdivision (h) of ~ 5008, a person is not
3           "gravely disabled" if that person can survive without involuntary detention
4           with the help ofresponsible e amity friends or others who are both willing
5           and able; and able to help provide for the person' basic needs for food,
6           clothing or shelter". Implementation of this code to discharge a mentally
 7          disordered from an involuntary holding without full disclosure of the
8           evaluation or the treatment provided at the time of the involuntary
9           hospitalization, or the accurate medical conditions at the discharge of a
to          person to his /her family inflicts cruel and unusual punishment to the
11          family of the discharged person; cruel and unusual punishment to a family
12          willing to relieve the hospital from its fundamental obligation to provide
13          reasonable adequate care to patients under the holding hospital' supervision
14          and care.
15   49. It is inconceivable for any California citizen to discover that California Law
16          coerces families of mentally disordered individuals to accept their mentally
17          ill family member at dire conditions only to relieve the holding hospital of
18          its duty to provide detainees with a reasonably adequate care, and the
19          holding hospital' obligation to avoid recklessly and irresponsibly discharge
20          of a mentally disordered person involuntary held untreated.
21    50.   California WIC laws establish that mental health institutions are permitted,
22          even encouraged, to deliver such discriminatory Deliberate Indifference
23          Standard of care and discharge to the mentally ill admitted pursuant to
24          WIC§5150 for evaluation and treatment.
25                           II.   JURISDICTION AND VENUE
26    51. Plaintiff brings this lawsuit pursuant to 42 USC §1983 for the violation of
27          his rights secured by the Fourteenth Amendments of the US Constitution.
28


                        COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 12 of 25 Page ID #:12




 1   52    Families of severely sick or injured people discharged from a hospital unable
z           to resume their normal capacity, are, when able often an alternative to
3           rehabilitation institutions. These families are singled out as a protected
4           class of citizens, some able to help rehabilitate their love ones, others not.
s           Discharge from any health care institution to a family care requires, by
6           statute, the discharging hospital to verify that the family accepting a
            discharged patient is capable and willing to provide the essential care to
8           their love one.
9     53. The State of California Laws discriminates against the families of disabled
~o          mentally ill persons who are a part of a protected class. Plaintiff, as a parent
~t          of a mentally ill daughter is therefore, like many other families accepting
l2          their children for post hospitalization care is deprived by the State of
13          California of substantive due process of law each time when his daughter is
l4          discharged from an involuntary hospitalization to his home without
is          disclosure documents of her psychiatric conditions.
~~    54. Jurisdiction over claims for declaratory and injunctive relief is proper under
t~          USC §§ 1331 (federal question), 1343 (civil rights) and 2201-2202
l8         (Declaratory Judgment Act).
l9    55. Venue is proper in this Court under 28 USC § 1391(b) on the ground that all
20        or a substantial part of the acts occurred in the State of California giving rise
Zt        to Plaintiff claims occurred in the Central District of California.
22

23                             III. THE PARTIES,
2~    Plaintiff
25    56. Plaintiff Yehoram Uziel (hereafter "Uziel" or "Plaintiff is a self represented
26          individual who in the last 13 years has been the life partner of Christony
27          Chartburut' mother, Christine Chartburut Stevens. For the most of this
2g          period Christine Stevens and her daughter Christony resided at Uziel

                      COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
        Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 13 of 25 Page ID #:13




 1              residence at 19329 Bryant Street in Northridge California. Yehoram Uziel
 2              is the step father of Christony Chartburut.
 3       Defendants
 4       57. Defendant Mr. Gavin Newsom is the Governor of the State of California.
 5              Mr. Newsom is being sued in his official capacity of California State
 6              Governor. Mr. Newsom has the authority and the ultimate responsibility to
 7              ratify and enforce the laws and regulations of the State of California
 8              complained in this action (at the California Department of Health Care
 9              Services (DHCS)); and enforce compliance at all State owned, or
10              contracted by the State, health care providers.
11

12 I,                   IV. DECLARATORY RELIEF ALLEGATIONS
13             Plaintiff realleges paragraphs 1 through 57 above and incorporates the same
14              as though set forth herein.
15       59    Plaintiff alleges that Defendant' Laws and Regulations (Welfare and
16              Institution Codes) that relate to involuntary holding of a mentally
17              disordered person (WIC §5150, and its derivatives §5250, §5270 for
18              extension of holds) empower mental health hospitals to apply a
19              discriminatory Deliberate Indifference Standard of Evaluation, Treatment
20              and Discharge to the family of a mentally disordered individuals (like
21              Plaintiff daughter Christony).
22       60. Said discriminatory Deliberate Indifferent Standard of care manifests itself
23              by intentionally ignoring the preexisting conditions of the involuntary held
24              family member (Christony), maliciously taking advantage of her illness
25             (Schizophrenia), her inability to have insight into her illness (Anosognosia),
26              to discharge her from that involuntary §5150 holding to the family for post
27              trauma care in a condition that risks her and her family ability to live safely.
28       61.   Plaintiff alleges that California WIC State laws violate Plaintiff civil rights

                         COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 14 of 25 Page ID #:14




 l          granted by the US Constitution.
 2    62.   Under the Fourteen Amendment to the United States Constitution Plaintiff
3           has a right to be free from laws that limit or deprive Plaintiff right to
 4          companionship with his family.
5     63. Under the Fourteen Amendment to the United States Constitution Plaintiff
            has a right to be free from laws that- deprive him from housing or providing
            care for his gravely ill family member.
 s    64. Under the Fourteen Amendment to the United States Constitution Plaintiff
9           has a right to be free from laws that wave any hospital obligation to execute
~o          procedural or substantive due process of law in the process of discharging a
~t          gravely ill person to his family household.
12    65. Under the Fourteen Amendment to the United States Constitution Plaintiff
13          has a right to be free from laws that coerce or require Plaintiff to refuse
14          caring for his daughter in order to maintain his daughter' gravely ill status
15          pursuant to WIC§5250.
l6    66. Thus, Plaintiff seeks protective relief for his family in the form of a Court
t~          declaration and order for injunction relief that the current California
~8          Welfare and Institutions State Laws and their derived procedures, that
19          allow health care institutions to release patients from involuntary
20          hospitalization in unstable conditions; without full disclosure of the care
2l          provided and psychiatric mental conditions are invalid, unenforceable, and
2i          void; a and preliminary and permanent injunctions against any enforcement
23          ofthe challenged State law provisions.
24    67. Injunction relief is required to prevent the State of California through its
25          Welfare and Institution Code WIC§5250 to seek to administer, enforce and
26          otherwise implement legally unenforceable discriminatory discharge
27          practices of mentally disordered, ill or disabled, to their family (or their
28          friends who wish to care for them) without proper documentation or in a

                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 15 of 25 Page ID #:15




1           state that risks the lives of the discharged mentally ill, their family or
2           friends.
3    68. The State faces a heavy burden ofjustification when its regulations prohibit
4           a family from maintaining an uninterrupted contact with their sick child and
5           especially denied (for any reason) full disclosure of the evaluation and the
6           treatment administered involuntarily prior to the discharge of their family
7           member to their custody for post hospitalization treatment and care.
8    69. The State faces a heavy burden ofjustification of regulations that require a
9           hospital to "protect" the privacy of a mentally disordered child from his
l0          parents; at the same time that the State seeks to discharge the child to the
11          custody of his parents.
12    70. The injunction is in the public interest. Plaintiff and his wife have met over
13          support groups of families with Schizophrenic children, organized by
14          National Alliance on Mental Illness (NAMI) numerous parents that
15          suffered from similar discharges of their gravely ill mentally disordered
16          children (known for years as Schizophrenic) including incidents that the
17          discharged children attempted suicide minutes from their arrival from the
18          involuntary WIC§5250 hold, others within days made psychotic attempts to
19          harm or even kill their parents.
20    71. Plaintiff will continue to suffer irreparable injury from the acts, policies and
21          practices of Defendant set forth herein unless enjoined by this Court.
22

23                     V. BASIS FOR EQUITABLE RELIEF
24    72. Plaintiff has no plain, adequate or complete remedy at law to redress the
25          discriminatory wrongs addressed herein, and this suit for declarative and
26          injunction relief is the only means of securing adequate redress from the
27          unlawful practices of the state of California authorized and supervised by
28          Defendant the Governor of the State of California.

                       COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 16 of 25 Page ID #:16




 1                         VI. PRAYER FOR RELIEF
2     WHEREFORE,Plaintiff respectfully requests that the Court:

3     a.   Declare that the State of California Welfare and Institution Code Division 5

4           laws and policies that govern involuntary hold of mentally disordered

5           individuals under WIC §5150 violate Plaintiff's civil rights under the

6           Fourteenth Amendment to the United States Constitution.

7     e.   Declare that no mental health institution shall, can or may refuse, evade or
             limit disclosure of any medical record or medical information of a
8
             mentally disordered person, detained under WIC§ 5150 (or its subsections
9
             for longer hold periods) to the person' family or to a treating physician
10           retained by the family of the involuntary held person.
11    f.   Declare that a mentally ill person involuntary held under WIC §5150 has no
12           right to medical record privacy from his family who agree to a discharge
             to their custody for post trauma care; or from his previous treating
13
             physicians; or from any facility that agrees to provide temporary or
14
             permanent adequate care to the mentally ill.
15    g.   Permanently enjoin all the mental health hospitals in California, their
16          officers, agents, servants, employees, and all persons in active concert or
17          participation with them who receive actual notice of the injunction, from
18          continuing the practice of discharging patients, admitted for involuntary
19          hospitalization under WIC §5150 without proper and complete discharge
20          documentation.
21    h.   Order that discharged documentation of a patient to his family care should at
22          a minimum outline:
23         (i)    a detailed description of the medical conditions of the detainee at the
24         time of admission, signed by the admitting physician;
25         (ii)   detailed review of the person pre-existing conditions, signed by the
26         admitting physician (including without limitation to documents obtained
27         from the family or the prior patient' treating physicians);
28


                      COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 17 of 25 Page ID #:17




 t           (iii) a detailed description of the treatment provided at the hospital, the
2            administration of medications with reference to the medical (psychiatric) pre
3            existing conditions;
4           (iv) the discharging physician decision to discharge, including but not
5            limited to prescribing post hospitalization mandatory care of the discharged,
6            signed by the discharging physician.
      i.      Further enjoin and require Defendants to provide adequate treatment to such
 s            chronic detainees and residents of mental holding facilities, including, if
9             necessary, by extending the period of involuntary treatment, in order to
to             mitigate the future risk of an endless cycle of ineffective, recurring
tt            involuntary detentions and treatments.
12   j.      Order Defendant to establish appropriate psychiatric authority to review the
l3            discharge of involuntary held person to assure that said discharged is not in
14            danger to himself /herself or others. That the discharged person is no
is            longer gravely ill, and a discharge that will enforce certain medications
t~             over any objections, including, but not limited to, assigning a conservator
              to a mentally disordered chronic person with powers to enforce medications
is             over the patient' objections.
19    g.      Award to Plaintiff his reasonable attorneys' fees, costs, and expenses of
20             litigation; and
2t    h.      Order such other relief as the Court may deem just and proper.
22
           DATED: August 31, 2021
23

24                                                        0

25                                             By:
26

27                                                     Yehoram Uziel
                                                       Plaintiff in pro per
28


                         COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 18 of 25 Page ID #:18




                   UNITED STATES DISTRICT COUT
                CENTRAL DISTRICT OF CALIFORNIA

                       Form 8. Certificate of Compliance for Briefs


     Case Number•
   I am the attorney or self-represented party.

   This brief contains 4637 words, excluding the items exempted by Fed. R.

   App. P. 32(fl. The brief's type size and typeface comply with Fed. R. App. P.

   32(a)(5) and (6).

   I certify that this brief(select only one):

[x ]complies with the word limit of Cir. R. 32-1.



     Signature           s/ Yehoram Uziel              Date: September 3, 2021
    (use "s/[typed name]"to sign electronically-filed documents)




                                           17
                  COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
      Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 19 of 25 Page ID #:19




 1                       DECLARATION OF YEHORAM UZIEL
 2      I,Yehoram Uziel, declare:
 3         1. I am self represented Plaintiff on the matter of Uziel V Gov Newsom
 4            District Court Case No. 2:21-cv-0000. I hereby certify that all the facts,
              contentions and information in the statements set forth herein are true and
              correct and have evidentiary support. The allegations in Uziel v Gov.
              Newsom are warranted by existing law; statements made in this
 s            Complaint, including the facts and the information in these statements are
 9            personally known to me; and that no statement is presented thereon for
to            improper purpose and, if called I would and could testify under oath
>>            thereto.
l2         2. I am the step father of Christony Chartburut; I have personally saved her
13            from attempts to suicide.
14         3. As her clinical conditioned deteriorated I have tried unsuccessfully to
15            prevented her from operating a motor vehicles under psychotic
16            conditions.
           4. For years Cllristony resisted to voluntarily see psychiatrists, and steadily
l8            take medications.
19         5. Her prior psychiatrists refused to confer with the family without explicit
20            permission from Christony, permission that sometimes was granted and
2t            many more times refused.
22         6. On or about December 2020, Christine, through support groups of NAMI
23            heard about Dr. Robert Laitman who focuses on treating schizophrenic
2~t           patients and their parents.
25         7. Initially Christony agreed to see Dr. Laitman and take more advanced
26            psychiatric medications (that Dr. Laitman specializes in with great
27            success oftreating schizophrenic patients, including his own son).
28


                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 20 of 25 Page ID #:20




1         8. However soon after we learned that Christony suffers from severe
2            Schizophrenia and Anosognosia (see declaration of Dr. Laitman), and the
3            medications had a very positive effect on Christony, she decided that she
4            was cured and reduced taking the medications.
5         9. Dr. Laitman warned me that Christony should not be allowed to drive
6            and I unsuccessfully attempted to have the DMV suspend her driver
7            license or convince the renters to not rent or insure Christony.
8          10. On OS-28-2021 Christony was arrested by LAPD on Highland and santa
9            Monica bl following a violation of 2800.3VC a felony violation known as
10           Recklessly evading a peace officer and causing injury. A $100,000 was
11           set. On 6/4/2021 Christony was released at 1:00 am in universal studio
12           hotel from she called her mother to pick her up.
13         1 1.Immediately we drove to Hilton Universal and found Christony in a deep
14           mental disorder hallucinating. On the next day we called Dr. Laitman but
15           Christony refused to talk to him.
16         12.On 6/6/2021 Christony was taken by ACCESS (County mental health
17           mobile unit) to Olive View Medical Center fora §5150 involuntary hold
18           for evaluation and treatment.
19         13.When we called Olive View they refused to confirm or deny that
20           Christony was under custody and thereby allow the family to connect
21           with the admitting physician.
22         14.We asked Dr. Laitman to call the admitting psychiatrist at Olive View
23            Medical Center Dr. Fitzgerald, after which we were let to believe that
24           Olive View Medical will not discharge Christony in unstable condition.
25         15.However on 6/7/2021 at 7pm Olive View Medical Center transferred
26           Christony to College Medical Center with no documentation and the
27           admitting psychiatrist Dr. Mangasep or any one at College Medical staff
28           refused to speak with either Dr. Laitman or Plaintiff Uziel.

                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 21 of 25 Page ID #:21




 t        16.At this time I asked Dr. Laitman to write a letter to the College Medical
2            Center, outline the Medical history of Christony and send it to me.
3         1 7.I took Dr. Laitman' letter and on the following day jumped over the fence
4            of College Medical Center, waited until the security guard left its post;
5            and as soon as someone opened the door I entered to the hospital, and
6            walked into the security office the security manager to call Mr. Chris
7            Boyd the psychiatric RN Manager. When Chris Boyd arrived I identified
8            myself and handed Dr. Laitman letter (that included Christony pre
9            existing conditions, the medications that worked and those that did not
l0           work) stating that according to WIC 5008.2 the hospital must recieve
11           information about patients in their custody. I gave RN Boyd Dr. Laitman
12           email address and phone numbers and asked RN Chris Boyd not to
13           discharge Christony without discussing post discharge care with Dr.
14           Laitman or the family.
15         18. Despite Mr. Boyd promise on the following day we received a call from
16           College Medical informing us that Christony was put on an Uber car with
17           instructions to bring her to our home.
18         19.Christony arrived at home in a worse condition than the conditions that
19           sent her to Olive View medical.
20        20.On 7/1/2021 at 19:50 Los Angeles Department of mental Health
21           ACCESS team came to take Christony back to a §5150 hold and
22           Christony attempted to walk away from the ACCESS team. LAPD was
23           called and Christony was transferred to Mission Community Center.
24        21.As in prior detentions, the receptionist refused to confirm or deny that
25           Christony is at their custody.
26        22.The following day I went to the hospital and was allowed to go to the
27           mental health department at the public visitation hours.
28


                    COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
    Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 22 of 25 Page ID #:22




l         23.When the nurse came out she confirmed that Christony was there,
z            described her conditioned as non responsive, but agreed to take a copy of
3            Dr. Laitman letter, identified the admitting psychiatrist as Dr. Irele.
4         24.As in prior cases both Dr. Laitman and I attempted to contact Dr. Irele or
             leave messages for her with no reply or response.
          25. Christony was given a tranquilizer and put on a bus to home.
          26.Again she arrived at home with no documentation or prescription
             medications with a referral to Olive View Urgent Care for unspecified
             follow up.


       I declare under penalty of perjury that the foregoing is true and correct
          Executed on September 10, 2021 at Northridge California.



                                                                 v~~
                                                               r"




                                                 By:      Yehoram Uziel
                                                          Plaintiff in pro per




                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
        Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 23 of 25 Page ID #:23




                    DECLARATION OF U12. NOBERT LAITMAN
           I, Dr. Robert Laitman, MD,declare:
  z           1 . I am the treating physician of Christony Chartburut. My declaration is
   a             made as a material witness in support of Uziel claims on the matter of
                 Uziel V Gavin Newsom
   c,        2. I hereby certify, that all the facts, contentions, information and statements
                set forth herein are true, correct and have evidentiary support; said facts,
   K            information and statements are personally known to me; I certify that no
   ~~           statement is presented for improper purpose and, if called I would and
 ~ i~           could testify under oath thereto.
 tt          3. Christony has been under my care for about 9 months.
 t?          4. Christony has dense Anosognosia, she is actively psychotic in that she no
 tz             longer does self care. Christony has paranoia centered mostly on her
 i -t           mother (Christine) and else.
 ~~          5. She needs to be treated for her schizoaffective schizophrenia.
 i f,        6. Christony has markedly deteriorated over the last year and needs a robust
 t~             treatment plan to stabilize her and to prevent a complete collapse of her
~K              mental health.
19           7. Christony inconsistent medication treatment results in severe mood
?n              swings that affect her recognition of her illness. She undergoes cycles of
~~              unexplainable hysterical episodes of laughing and crying. She will not
~?              take medications willingly; she needs residential treatment that will
~~              assure that she takes her medications as prescribed.
,.~          8. Christony is gravely ill, and in need for legal guardianship to prevent
,5              episodes of imminent danger.
zr,          9. On 6/7/2021 I have spoken with Dr. Iljie Fitzgerald at Olive View
,~              Medical Center (UCLA Health ER) and have given Dr. Fitzgerald the
~x              entire medical history of Christony.

                       COMPLAINT FOR DECLARATORY AND INJiJNCTION RELI
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 24 of 25 Page ID #:24




1         10. On 6/8/2021 I was notified by Mr. Uziel that Christony was admitted to
2           College Medical Center Long Beach California by Dr. Mangasep. Called
3            Collage Medical Staff and they will not talk to me b/o "HIPPA"
4         1 l.Called College Medical and left messages with case manager RN Chris
s            Boyd. No one from College Medical returned my calls.
6         12.Christony is desperately ill and we are actively killing her by not
7            providing care to prevent her from dying.
 s        13.This is criminal and she needs care ASAP.
9

10         I declare under penalty of perjury that the foregoing is true and correct
11

12           Executed on August 30, 2021 at Mount Kisco New York.
13

14

15

16

17                                                    By:     Robert Laitman MD.
18

19

20

21

22

23

24

25

26
27

28


                    COMPLAINT FOR DECLARATORY AND INNNCTION RELIEF
     Case 2:21-cv-07320-MWF-AFM Document 1 Filed 09/13/21 Page 25 of 25 Page ID #:25




 1                     UNITED STATES DISTRICT COUT
Z                   CENTRAL DISTRICT OF CALIFORNIA
3
                     Form 15. Certificate of Service for Electronic Filing
4

5                                     Instructionsfor thisform:

6                  htt~://www.ca9.uscourts.gov/forms/form 15instructions.pdf

7
         Case Number:
8

9        I hereby certify that I electronically filed the foregoing/attached documents)
10       on this date with the Clerk of the Court for the United States Court of
11       Appeals for the Ninth Circuit using the Appellate Electronic Filing system.

12
         I hereby certify that on August 30, 2021, I electronically filed the foregoing
13
         with the Clerk of Court for the United States Court of Appeals for the Ninth
14       Circuit by using the CM\ECF system.
15       I certify that all participants in the case are Registered CM\ECF users and that
16       service will be accomplished by the appellate CM\ECF system.
17       Description of Documents)(requiredfor all documents):
18

19         APPELLANT'S INFORMAL PETITION FOR PANEL REHEARING
                                 AND REHEARING EN BANG
20

21

22

23

24       Signature                Yoram Uziel          Date . August 27, 2021
        (use "s/[typed name]' sign electronically-filed documents)
25

26

27

28

                                             24
                     COMPLAINT FOR DECLARATORY AND INJUNCTION RELIEF
